DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/19/21 has been entered. 
Response to Amendment
	The Examiner acknowledges the remarks and amendments filed on 3/10/21.  Claims 1, 7, 12, 21 have been amended.  Claims 16-20 and 33-37 have been canceled. Claims 38-42 have been newly added.  Claims 1-15, 21-32, and 38-42 are pending rejection below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 and 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tso USPA_20140256899_A1 in view of Jain USPN_6469103_B1. 
1.	Regarding Claims 1-15 and 21-26, Tso discloses a film (Title) comprising ethylene alpha-olefin copolymer composition characterized by having a density in the range of 0.910 g/cc to 0.930 g/cc, melt index from 0.5 to 3 g/10 min, Mw/Mn ranging from 3.3 (paragraph 0041). Given that Applicants state in the independent claims can have an upper limit of “about 3” where “about” is defined as being “within 10%” (pre-pub: paragraph 0029), Tso’s disclosure of 3.3 will thereby meet this claimed amendment limitation. Additionally, Tso discloses having an Mw from 86 kg/mol to 160 kg/mol, and Mz ranging from 210 kg/mol to 500 kg/mol (Abstract); all of which substantially overlaps with Applicants’ claimed ranges.  Given the aforementioned Mz and Mw ranges, the Mz/Mw, of Tso, would also fall into the claimed range of instant Claims 26 and 29.  Furthermore, Tso discloses the CY-a parameter for said composition to range from 0.400 to 0.680 (paragraph 0057); thereby teaching the instantly claimed ranges.  Additionally, Tso discloses having an ATREF profile that has two peaks (paragraph 0059) corresponding to temperatures ranges (See Figure 1) that overlaps Tso discloses a MD Elmendorf tear strength ranging from 70 to 300 g/mil and the TD Elemendorf tear strength ranging from 250-650, and having an MD:TD ratio (paragraph 0064) that overlaps with Applicants’ claimed ranges.  Moreover, Tso discloses having a haze of less than 10% and a dart impact strength of greater than 250 g/mil (Table 3) as is being claimed by Applicants.  Tso does not mandate the use of Hf nor Ti; nor does it mandate having long chain branching greater than 10 per million total carbon atoms.  Tso discloses using 1-butene, 1-hexene, and 1-octene (paragraph 0039) as is being claimed by Applicants.  Figure 1 also depicts a peak that is seemingly symmetrical thereby suggesting a unimodal molecular weight distribution as is being claimed by Applicants.  Tso discloses using a single reactor (paragraph 0019) and a post reactor blend (paragraph 0018), as is being claimed by Applicants.  Tso further discloses using two homegenously branched (paragraph 0032) ethylene polymer components (paragraph 0069), each of which can have a HLMI/MI ranging from 12 to 26 g/10 min (paragraph 0045) thereby teaching Applicants’ claimed ranges.  Tso specifically discloses that its MTE-A ethylene polymer component (corresponds to claimed second ethylene polymer component) can range from 20 to 50 wt% while its MTE-B (corresponds to claimed first ethylene polymer component) can range from 50 to 80% (paragraph 0069) thereby teaching Applicants’ claimed concentration ranges.  Also, Tso discloses making a blown film having a thickness of 25 microns (paragraph 0061) thereby teaching Applicants’ claimed range. 
Tso doesn’t disclose its MTE-A ethylene polymer component (corresponds to claimed second ethylene polymer component) having a higher density than its MTE-B (corresponds to claimed first ethylene polymer component).
3.	Jain discloses an optimized ethylene composition (Title) for making blown films that have improved and balanced toughness properties, good processability, and improved optical properties (column 1, lines 23-28).  Jain further discloses using first and second ethylene components in its said composition (Abstract) and that the density differential between the two should be less than or equal to 0.028 g/cm3 (column 11, lines 62-67) wherein said second component can have a higher density (see Tables) and the molecular weight of the first component to the second component should be less than or equal to 1.2 (column 12, lines 1-7), as being claimed in instant Claim 9.  
4.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the densities and Mw, of the first and second ethylene components, of Tso, by using the aforesaid ranges, of Jain.  One of ordinary skill in the art would have been motivated in doing so in order to obtain improved and balanced toughness properties, good processability, and improved optical properties in its blown films.
Claims 1-15, 21-32, and 38-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tso USPA_20140256899_A1 in view of Turner USPA_20090283939_A1.
5.	Regarding Claims 1-15, 21-32, and 38-42, Tso discloses a film (Title) comprising ethylene alpha-olefin copolymer composition characterized by having a density in the range of 0.910 g/cc to 0.930 g/cc, melt index from 0.5 to 3 g/10 min, Mw/Mn ranging Tso’s disclosure of 3.3 will thereby meet this claimed amendment limitation. Additionally, Tso discloses having an Mw from 86 kg/mol to 160 kg/mol, and Mz ranging from 210 kg/mol to 500 kg/mol (Abstract); all of which substantially overlaps with Applicants’ claimed ranges.  Given the aforementioned Mz and Mw ranges, the Mz/Mw, of Tso, would also fall into the claimed range of instant Claims 26 and 29.  Furthermore, Tso discloses the CY-a parameter for said composition to range from 0.400 to 0.680 (paragraph 0057); thereby teaching the instantly claimed ranges.  Additionally, Tso discloses having an ATREF profile that has two peaks (paragraph 0059) corresponding to temperatures ranges (See Figure 1) that overlaps with the temperature ranges being claimed in instant Claims 1, 10, 11, 12, 14, 15, 22, 25, 27, and 30.  Also, Tso discloses a MD Elmendorf tear strength ranging from 70 to 300 g/mil and the TD Elemendorf tear strength ranging from 250-650, and having an MD:TD ratio (paragraph 0064) that overlaps with Applicants’ claimed ranges.  Moreover, Tso discloses having a haze of less than 10% and a dart impact strength of greater than 250 g/mil (Table 3) as is being claimed by Applicants.  Tso does not mandate the use of Hf nor Ti; nor does it mandate having long chain branching greater than 10 per million total carbon atoms.  Tso discloses using 1-butene, 1-hexene, and 1-octene (paragraph 0039) as is being claimed by Applicants.  Figure 1 also depicts a peak that is seemingly symmetrical thereby suggesting a unimodal molecular weight distribution as is being claimed by Applicants.  Tso discloses using a single reactor (paragraph 0019) and a post reactor blend (paragraph 0018), as is being claimed by Applicants.  Tso further Tso specifically discloses that its MTE-A ethylene polymer component (corresponds to claimed second ethylene polymer component) can range from 20 to 50 wt% while its MTE-B (corresponds to claimed first ethylene polymer component) can range from 50 to 80% (paragraph 0069) thereby teaching Applicants’ claimed concentration ranges.  Also, Tso discloses making a blown film having a thickness of 25 microns (paragraph 0061) thereby teaching Applicants’ claimed range. 
6.	However, Tso doesn’t disclose its MTE-A ethylene polymer component (corresponds to claimed second ethylene polymer component) having a higher density than its MTE-B (corresponds to claimed first ethylene polymer component).
7.	Turner discloses polyolefin compositions comprising an ethylene polymer component that can have a density of 0.920 g/cm3 in a concentration of 75 wt%, while also having a second ethylene polymer component (corresponds to claimed second ethylene polymer component) having a density of 0.965 g/cm3 in a concentration of 25 wt% (Abstract) wherein both components are homogeneously branched (paragraph 0048) and can provide enhanced physical properties such as improved resin stiffness, with minimal, or no, loss in stress crack resistance and impact resistance (paragraph 0002).
8.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the densities, of the first and second ethylene components, of Tso, by using the aforesaid densities, of Turner. One of ordinary skill in the art would .
Response to Arguments
Applicant's arguments filed 3/10/21 have been fully considered but they are not persuasive. 
Applicants state: “Independent claims 1 and 12 are amended herein to recite that the ethylene polymer composition has a ratio of Mw/Mn from about 2 to about 3. Thus, the claimed films and compositions are distinctly different from Tso, which discloses compositions having a much broader molecular weight distribution from 3.4 to 12 (e.g., Abstract). While Jain discloses narrower ratios of Mw/Mn, its compositions are produced using a heterogeneously-branched component (e.g., Table 1 on column 24 — Ziegler-Natta catalyst), which is inconsistent with both independent claims 1 and 12. Thus, 7'so and Jain cannot be combined to meet all of the elements of these independent claims. Further, Tso and Jain also cannot properly be combined because they target different TREF profiles and differences between the peak temperatures (AT): 7so desires a AT of 23-35 °C (e.g., paragraph 60), while Jain desires a AT of 10-22 °C (e.g., column 11, lines 23-30). Moreover, as shown in the Examples of Jain, both catalyst components contain titanium, therefore dependent claims reciting a composition containing no measureable amount of titanium (such as claims 6 and 13) cannot be met by the combination of Tso and Jain.”
The Examiner respectfully submits that Tso discloses a film (Title) comprising ethylene alpha-olefin copolymer composition characterized by having a Mw/Mn ranging from 3.3 (paragraph 0041). Given that Applicants state in the independent claims can have an upper limit of “about 3” where “about” is defined as being “within 10%” (pre-pub: paragraph 0029), Tso’s disclosure of 3.3 will thereby meet this claimed amendment limitation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140. The examiner can normally be reached Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        January 8, 2022